Citation Nr: 1119198	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-49 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for Meniere's disease, for purposes of accrued benefits.

2.  Entitlement to service connection for claimed residuals of a traumatic brain injury (TBI), for purposes of accrued benefits.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969; he died in May 2009.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO denied claims, for accrued benefits purposes, of service connection for TBI and Meniere's disease; entitlement to a TDIU, and for increased ratings for the Veteran's service-connected hearing loss and tinnitus.  

The appellant's Notice of Disagreement (NOD) with that decision was received at the RO in September 2009.  The NOD specifically disagreed with that portion of the September 2009 rating decision that denied claims of service connection, for accrued benefits purposes, for TBI and Meniere's disease, as well as the claim for a TDIU.  The RO issued a Statement of the Case (SOC) addressing those three issues in November 2009.  The appellant perfected her appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in December 2009.  

Meanwhile, however, approximately one month following receipt of the appellant's claim for accrued benefits, which was received in June 2009, the RO received a statement from the appellant in July 2009 indicating her request to substitute as a claimant in place of the Veteran pursuant to a newly enacted law.  Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies prior to completion.  As provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  Significantly, the Veteran died in May 2009, and therefore the appellant is entitled to a determination on whether she is eligible for this substitution, and if so, to have the claims adjudicated accordingly.  According to the statute, if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  The Veteran had five claims pending at the time of his death, and although the Veteran specifically requested to be substituted for her deceased husband pursuant to 38 U.S.C.A. § 5121A, the RO did not address her request, and instead, adjudicated the claims based on her initial request for accrued benefits pursuant to 38 U.S.C.A. § 5121.  

In light of the foregoing, and as explained in greater detail below, the tissues of service connection for TBI, Meniere's disease, and entitlement to a TDIU, for purposes of accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The  issue of entitlement to service connection for the cause of the Veteran's death has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the enclosure received with the appellant's July 2009 claim.  Therefore, the Board does not have jurisdiction over that issue and it is therefore referred to the AOJ for appropriate action.   

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Prior to the Veteran's death, he had perfected an appeal to the Board which included the following claims:  entitlement to service connection for Meniere's disease; entitlement to a TDIU; entitlement to a compensable rating for the service-connected hearing loss; and, entitlement to a rating in excess of 10 percent for the service-connected tinnitus.  The Veteran asserted in his substantive appeal that acoustic trauma in service caused a TBI.  Before the issues perfected on appeal were certified to the Board, the Veteran died in May 2009.  The following month, the appellant filed a claim for accrued benefits.  

As previously noted, a statement from the appellant in July 2009 indicated her request to substitute as a claimant in place of her deceased husband pursuant to a newly enacted law.  Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies to completion.  As provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  Significantly, the Veteran died in May 2009, and therefore the appellant is entitled to a determination on whether she is eligible for this substitution, and if so, to have the claims adjudicated accordingly.  According to the statute, if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  The Veteran had an appeal pending at the time of his death, and although the appellant specifically requested to be substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A, the RO did not address her request, and instead, adjudicated the claims based on her initial request for accrued benefits pursuant to 38 U.S.C.A. § 5121.  

Under 38 U.S.C.A. § 5121, accrued benefits are benefits to which the Veteran was entitled at the time of his or her death under an existing rating or based on the evidence actually or constructively in the claims file on the date of death.  See 38 U.S.C.A. § 5121(a) ; 38 C.F.R. § 3.1000; Hayes v. Brown, 4 Vet App. 353, 360-361 (1993).  These benefits are payable to a Veteran's surviving spouse, or other qualified claimant, if no surviving spouse exists.  

At first blush, it would appear that as long as the claims are now before the Board, it does not make a difference as to how they are to be adjudicated (pursuant to 38 U.S.C.A. § 5121/accrued benefits versus § 5121A/substitute claimant; however, there is an important distinction between the law governing a regular claim for accrued benefits upon the death of a beneficiary (38 U.S.C.A. § 5121) and the new statute regarding substitutions of claimants in the case of death of a claimant (38 U.S.C.A. § 5121A).  When adjudicating the former, only the evidence record at the time of the Veteran's death may be considered as the basis for a determination on the merits of the claim.  By contrast, when a properly qualified substitute claimant "continues the pending claim in the footsteps of the Veteran" after his demise, additional development of the record may be undertaken if that is deemed appropriate and/or necessary in order to adequately adjudicate the merits of the claim.  In other words, a substitute claimant may submit additional evidence in support of the claim, and, similarly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence.  Thus, it is to the appellant's benefit to have her claims adjudicated as a substitute claimant pursuant to the newly enacted 38 U.S.C.A. § 5121A, rather than as the RO adjudicated them pursuant to 38 U.S.C.A. § 5121.  As such, any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.  

In light of the foregoing, the appellant may be prejudiced if the Board decides the accrued benefits claims prior to the RO determining whether the appellant should be substituted for the Veteran.  As the claims on appeal for accrued benefits are inextricably intertwined with the substitution claim, no further action is warranted by the Board at this time.  

Accordingly, the case is REMANDED for the following action:

After determining whether the appellant's request for substitution should be granted, take any other action deemed warranted, and if any determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




